Title: To George Washington from Battaile Muse, 22 August 1791
From: Muse, Battaile
To: Washington, George



Honorable sir.
Berkeley County [Va.] Augt 22d 1791

About ten Days ago I went to Winchester To see one Rowsey who was in Prison bounds at your Suit against Charles Rector for upwards of £105 besides cost. while I was in Winchester a Nephew of yours a Mr Lewis informed me that he was about to forward to you a Petition in favour of Rowsey. I told him of the generous terms offered to him from time to time of his obstinacy & how the Debt arose. Notwithstanding the Petition I expect will be presented. Under the circumstances of the Case I think it my duty to inform you in what manner Mr Rowsey has behaved. When I put him in Jail in June 1790 after a long expensive Lawsuit I offered to let him Replevy for twelve Months in the sum of one half the Debt, he to pay Cost. he repeatedly replyed that he would stay in Jail untill he Spent his Estate before he would condescend to pay one Shilling. in fall 1790 I repeated at Sundry times the same proposals and he was advised by several Gentlemen to comply but he absolutely refused: untill Late Last winter at march Court last I attended him five Days at your Expence & loss of my time for his giving a Twelve months Replevy Bond for half the Debt and Cost. the Bond was Drawn at his request, and by his repeated applications detained me with the promise Every Day of giving me security for the payment on Tomorrow. I waited from Tuesday untill satterday, found he could not be depended on, left him under the promise of his complyance with the Sheriff the next week. Instead of which he gave Security for the Bounds and Resolves to spend his Estate in the Bounds, the length of the time has I suppose accumulated the expences to near £30 perhaps. which sum you will have to pay if you release him. altho’ the example would have encouraged evil practices yet I had a Heart to discharge

him but could not do it at your expence. he is a poor Man. I know not his Character. I fixed my opinion on his being Security for a Man who was about to deprive you of a Large & Just Debt, he refused to comply with his Security-Ship after very generous terms had been offered him. upon this statement of the case I hope I shall be acquited of any Charge of neglect or disobedience. your Letter in favour of Mrs Lewis respecting Winzors Lease came to hand. nothing has taken place as Yet. the Death of Robin Scott has occasioned the Land Suit to abate. It will revive as soon as possable—I closed my Accots of last years Collection of Rents with Major Geo: A. Wash⟨ing⟩ton the 12th Day of this month. there is a ballance due in Fauquier County by the Tenants of £85.12.3 which Debts are under the Law. the Vileness of the Fauquier Sheriff detains the Collection altho’ he has been presented to the Court for his delinquency yet his unwarrantable conduct still prevails—I shall pursue him and endeavour to make him pay up what is in his hands as soon as possable. I wanted to Ballance the Rental before I settled but the Sheriff failing in his Duty prevented it. Major Washington is at his Fathers in this County on a Visit to restore his health Your Brothers & Fairfield Families are as usual.
Colo. Fairfaxes Ledger & Accts have been put Into my hands by the Executor to settle. there is an Acct Agt you and also Agt your Brother Colo. Sa[mue]l Washingtons Estate. I shall be much obliged to you Sir to inform me whether the Accts ever were settled and advise me thereupon. there has been the greatest drougth in this Country ever known. the crops of Wheat in quality good but Short. the Crops of Corn & Tobacco are considerably worse than ever known here before. I am Sir with every Sentiment of Esteem your Most devoted Humbe Servant

Battaile Muse

